Citation Nr: 0628586	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bone deterioration, 
bilateral hips.  

2.  Entitlement to service connection for shortness of 
breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  A similar, but not identical claim was denied by 
the RO in January 2002.  To provide the veteran every 
consideration, the Board will adjudicate the claim before the 
Board on a de novo basis. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran's current bilateral hip disorder began many 
years after service and was not caused by any incident of 
service from January to September 1973.

2.  The veteran's shortness of breath, diagnosed as 
asbestosis, silicosis, and coal workers pneumoconiosis, began 
many years after service and was not caused by any incident 
of service from January to September 1973.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Shortness of breath, diagnosed as asbestosis, silicosis, 
and coal workers pneumoconiosis, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records show that at the entrance 
examination, performed in January 1973, there were 
essentially normal findings throughout.  These records are 
silent with respect to complaints of or treatment for hip 
impairment.  These records also reflect that the veteran 
sought treatment for complaints of recurrent asthma attacks.  
The veteran's September 1973 service separation examination 
is silent as to hip problems, asthma, and shortness of breath 
and his clinical examination was normal throughout.  

The earliest post-service evidence of hip impairment is an 
April 1995 private treatment report which notes that X-ray 
testing showed very advanced arthritic changes with no 
history of trauma.  A June 1996 statement from his private 
physician notes that avascular necrosis may be the cause for 
the veteran's advanced osteoarthritis.  In addition, a June 
2000 report of general physical examination reflects that the 
veteran reported his onset of joint pain as five years prior 
to the date of the examination (1995, years after service).  
This is consistent with the date of onset for osteoarthritis 
identified on his August 2001 VA Form 21-526, Veteran's 
Application for Compensation or Pension.  These records, as a 
whole, are found to provide very negative evidence against 
this claim.

With respect to the shortness of breath claim, the post-
service medical evidence is silent with respect to complaints 
of or treatment for asthma.  A June 2004 letter from the 
veteran's private physician notes that the veteran has a 
history of occupational exposure to various asbestos products 
dating from 1968 to 1984.  Specifically, from 1973 to 1975, 
the veteran reported that he sustained asbestos exposure 
while working as a tank operator at Fort Hood, Texas.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In this regard, it is noted that the veteran's period of 
active duty service is limited to a nine month period from 
January to September 1973.  The remaining 25 years of 
occupational asbestos exposure occurred during the veteran's 
periods of private employment at Firestone and in the fields 
of paper manufacturing, construction, and carpet mill.  These 
facts provide very negative evidence against this claim. 

During his March 2006 hearing, the veteran recalled that he 
was exposed to chemicals while stationed at North Fort Polk 
and reported that the respiratory problems which he currently 
experiences are the same problems which he experienced in 
service.  With respect to his bilateral hip claim, he 
testified that he experienced hip problems in service and 
continues to experience such problems, which are becoming 
worse.  

The Board finds that, although the veteran claims that he 
experienced bilateral hip pain and respiratory problems in 
service which have continued to the present, his service 
medical records do not show injury or disease involving the 
hips and, although he was treated several times for asthma 
attacks, there is no medical evidence of a current diagnosis 
of asthma.  With respect to asthma, it is noted that service 
connection may not be granted unless a current disability 
exists.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Following the veteran's service, the first medical evidence 
of a hip disorder is dated in 1995, over 22 years after 
active duty, and the first medical evidence of a respiratory 
disorder is 2004, over 31 years after service

The Board must find that both service and post-service 
medical records provide, as a whole, evidence against these 
claims.  The Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorders.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

With respect to the diagnosis of asbestosis, the Board 
acknowledges that the veteran's respiratory symptoms have 
been diagnosed as asbestosis and that he has reported that 
his occupational asbestos exposure includes while working in 
the Army in Fort Hood, Texas, as a tank operator from 1973 to 
1975.  The medical evidence shows that the veteran currently 
has an asbestos-related lung disease.  As to the question of 
whether the disease was due to inservice asbestos exposure, 
however, the only evidence of such exposure is the veteran's 
own statements (which are found to be of very limited 
probative weight); there is no other corroborating or 
verifying evidence of record.  

The service personnel records do not support the veteran's 
history.  These records reflect that the veteran's period of 
service was limited to nine months rather than his claimed 
two years and there is no corroboration of his claim to 
having worked as a tank operator.  Moreover, when his nine 
months of exposure as a tank operator during service are 
compared with his remaining 24 years of exposure during 
private employment at Firestone and in the fields of paper 
manufacturing, construction, and carpet mill, the 
circumstances of the veteran's occupational asbestos exposure 
weighs against his claim.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced hip pain and 
respiratory impairment during service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hip disorder and shortness of 
breath, diagnosed as osteoarthritis and asbestosis, began 
many years after his active duty service and were not caused 
by any incident therein.  These conditions were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in September 2001, 
October 2003, January 2004, October 2004, March 2005, and 
September 2005 as well as information provided in the October 
2004 and July 2005 statements of the case and subsequent 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the October 2004 and July 2005 statements of the 
case include the text of the regulation that implements the 
notice and assistance provisions from the statute with 
respect to each issue on appeal.  The September 2001 and 
October 2003 letters, provided prior to the May 2004 rating 
decision on appeal, essentially asks the veteran to provide 
all relevant evidence in his possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Furthermore, the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that the veteran did not 
receive notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating or 
the requirements for establishing an effective date for any 
award based on his claims.  However, based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant this claim.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA and private treatment 
records, and he has been afforded a videoconference hearing 
before the undersigned.  In addition, the veteran has 
submitted lay evidence in the form of his own written 
communications.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the veteran has testified 
that he received private medical treatment shortly after his 
discharge from active duty service.  However, he further 
testified that the physicians who provided this early 
treatment were deceased and he was unable to obtain pertinent 
treatment reports.  Accordingly, such evidence is unavailable 
and a remand to obtain such records would serve no useful 
purpose.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159 (c)(4).  As service and post-
service medical records provide no basis to grant these 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, based on the findings above, the 
standards of  McLendon are not met in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Entitlement to service connection for bone deterioration, 
bilateral hips, is denied.  

Entitlement to service connection for shortness of breath is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


